                  Case 20-11768-CSS      Doc 533     Filed 11/04/20   Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


     In Re:                     § CHAPTER 11
                                §
     LUCKY BRAND DUNGAREES, LLC § CASE NO. 20-11768
                                §
     DEBTORS                    § (Jointly Administered)

           TRAVIS COUNTY’S OBJECTION TO THE FIRST AMENDED JOINT
            PLAN OF LIQUIDATION FOR LUCKY BRAND DUNGAREES, LLC
                 AND ITS AFFILIATE DEBTORS UNDER CHAPTER 11
                           OF THE BANKRUPTCY CODE
                                [ECF ENTRY 451]

             Bruce Elfant, Travis County Tax Assessor-Collector for and on behalf of itself

     and the other local government entities for which it collects taxes (collectively, “Travis

     County”), appearing through David Escamilla, Travis County Attorney, files this

     Objection to the First Amended Joint Plan of Liquidation for Lucky Brand Dungarees,

     LLC and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code, (the “Plan”)

     [Docket No. 451], and respectfully states:

             1.    Travis County is a secured creditor for ad valorem taxes assessed against

     Debtors’ business personal property located at 2901 S. Capital of Texas Highway,

     Austin, Travis County, Texas 78746, Billing Number 461766, and 11501 Century

     Oaks Terrace, Austin, Texas 78758, Billing Number 828043. Travis County has a

     statutory tax lien on Debtors’ personal property located in Travis County on January

     1, 2020 (or acquired thereafter) for the estimated 2020 ad valorem taxes in the amount
                                                                                              1

903959-1
                 Case 20-11768-CSS      Doc 533   Filed 11/04/20   Page 2 of 4




     of $8,438.91 which becomes due on February 1, 2021. See TEX. TAX CODE § 32.01.

           2.     Travis County’s claims are secured by perfected liens on the Debtor’s

     business personal property and are superior to that of all other creditors. TEX. TAX

     CODE § 32.05 and 11 U.S.C. § 362(b)(18). The tax lien takes priority over the claim

     of any holder of a lien on property encumbered by the tax lien, whether or not the

     debt or lien existed before the attachment of the tax lien. See TEX. TAX CODE §32.05

     (b); See also Central Appraisal District of Taylor County v. Dixie-Rose Jewels, Inc.,

     894 S.W. 2d 841 (Tex. App. 1995).

           3.     Travis County objects to the Plan because it fails to provide for payment

     of the 2020 business personal property taxes on billing numbers 461766, and 828043

     with interest. Travis County’s secured claim should be paid in full with statutory

     interest of 12% through from the petition date through the date of payment of the

     claim in accordance with the requirements of 11 U.S.C. §§ 506(b), 511(a), and

     1129(a)(9)(B).

           4.     Travis County objects to the Plan because it does not provide any

     timeframe as to when it will receive payment of its claims, or a payment plan

     schedule.

           5.     WHEREFORE, premises considered, Travis County objects to the

      Debtor’s Plan and prays that Debtor’s First Amended Joint Plan of Reorganization be

      denied unless and until it is amended to provide for payment of Travis County’s
                                                                                          2

903959-1
                 Case 20-11768-CSS      Doc 533   Filed 11/04/20      Page 3 of 4




      secured claim in accordance with the foregoing objections and for such further relief

      to which Travis County may be entitled.

                                                   Respectfully submitted,

                                                   DAVID ESCAMILLA
                                                   Travis County Attorney
                                                   P.O. Box 1748
                                                   Austin, TX 78767
                                                   (512) 854-9092 Telephone
                                                   (512) 854-4808 Telecopier

                                            By:     Jason A. Starks
                                                   JASON A. STARKS
                                                   Assistant County Attorney
                                                   Texas Bar No. 24046903
                                                   jason.starks@traviscountytx.gov


                               CERTIFICATE OF SERVICE

            I, Jason A. Starks, Assistant County Attorney, hereby certifies that a true and
     correct copy of the foregoing document has been sent to all interested parties
     registered for electronic service with the U. S. Bankruptcy Clerk's Office on or about
     the time this document was electronically filed with the Clerk on this 4 th day of
     November, 2020 and mailed by United States First Class Mail to any party listed
     below that is not registered.


                                            Jason A. Starks
                                            JASON A. STARKS

     DEBTOR:
     Lucky Brand Dungarees, LLC, et al.
     540 S. Santa Fe Ave.
     Los Angeles, CA 90013
     Email: ccansiani@luckybrand.com
             mmiller@luckybrand.com
                                                                                          3

903959-1
                Case 20-11768-CSS       Doc 533   Filed 11/04/20   Page 4 of 4




     Debtor Attorneys:
     George A. Davis
     Brian S. Rosen
     Jonathan J. Weichselbaum
     LATHAM & WATKINS, LLP
     885 Third Avenue
     New York, NY 10022

     Ted A. Dillman
     Christina M. Craige
     LATHAM & WATKINS, LLP
     355 South Grand Avenue, Ste. 100
     Los Angeles, CA 90071

     Michael R. Nestor
     Kara Hammond Coyle
     Andrew L. Magaziner
     Joseph M. Mulvihill
     YOUNG CONAWAY STARGATT & TAYLOR, LLP
     Rodney Square
     1000 North King Street
     Wilmington, DE 19801

     U.S. Trustee:
     U.S. Trustee’s Office
     844 King Street
     Rm. 2207
     Lockbox #35
     Wilmington, DE 19899-0035




                                                                                 4

903959-1
